IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                     FILED
                                                                   January 14, 2008
                                 No. 06-41559
                               Summary Calendar                 Charles R. Fulbruge III
                                                                        Clerk

KENNETH L HILL

                                             Plaintiff-Appellant

v.

BENJAMIN CRUZ, JR; ALBERT GARCIA

                                             Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:03-CV-222


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Kenneth L. Hill, Texas prisoner # 840441, appeals from the dismissal with
prejudice of his civil-rights lawsuit, filed pursuant to 42 U.S.C. § 1983, as
frivolous and for failure to state a claim. Hill argues that the district court erred
by granting summary judgment for the defendants as to his underlying claims
alleging violations of the First Amendment, the Religious Land Use and
Institutionalized Persons Act (RLUIPA), the Texas state constitution, and the
Texas Civil Practice and Remedies Code. Hill is an orthodox Muslim and his

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41559

claims stem from TDCJ’s policy regarding the substitution of pork entrees with
other food items.
      This court reviews de novo the district court’s grant of summary judgment.
Cousin v. Small, 325 F.3d 627, 637 (5th Cir. 2003). For the first time on appeal,
Hill alleges that the peanut butter served by the defendants contains pork by-
product and that the defendants violated his equal protection rights. Those
arguments will not be considered on appeal. See Stewart Glass & Mirror, Inc.
v. U.S. Auto Glass Disc. Ctrs., Inc., 200 F.3d 307, 316-17 (5th Cir. 2000).
      Hill failed to show that the defendants’ challenged actions violated the
Establishment Clause or the Free Exercise Clause of the First Amendment.
See Baranowski v. Hart, 486 F.3d 112, 122 (5th Cir. 2007), cert. denied, 2007 WL
2230954 (U.S. Dec. 3, 2007) (No. 07-137); Van Orden v. Perry, 351 F.3d 173, 177
(5th Cir. 2003). Based on the uncontroverted summary judgment evidence, Hill’s
RLUIPA claim failed because he did not show that the defendants imposed a
substantial burden on the exercise of his religion. Adkins v. Kaspar, 393 F.3d
559, 567 (5th Cir. 2004). Even if he had shown a substantial burden, Hill’s
RLUIPA claim would failed because the challenged TDCJ policy would pass the
compelling interest test. See Baranowski, 486 F.3d at 125-26. Moreover,
because the district court dismissed Hill’s federal claims, Hill’s state law claims
were also properly dismissed. See Wong v. Stripling, 881 F.2d 200, 203-04 (5th
Cir. 1989).
      Hill also contends that the district court did not view his response to the
defendants’s motion for summary judgment and erred by failing to allow him to
amend his complaint sua sponte prior to the dismissal. The district court
explicitly noted that Hill had filed a response to the defendants’ summary
judgment motion. Moreover, the district court did not abuse its discretion by
failing to allow Hill to amend his complaint at that stage of the proceedings. See
Freeman v. Continental Gin Co., 381 F.2d 459, 468-69 (5th Cir. 1967).
      Accordingly, the district court’s judgment is AFFIRMED.

                                        2